Case 5:20-cv-00303-SMH-MLH Document 9 Filed 04/21/20 Page 1 of 2 PageID #: 109



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

RODNEY KEENER                                        CIVIL ACTION NO. 20-cv-0303

VERSUS                                               CHIEF JUDGE HICKS

GREAT WEST CASUALTY CO ET AL                         MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

        Rodney Keener (“Plaintiff)” filed this civil suit in state court for damages arising

 out of an auto accident. Defendants Great West Casualty Co. (“Great West”), Salem

 Carriers, Inc. (“Salem”), and Shawn Ingram removed the case to federal court based on an

 assertion of diversity jurisdiction, which puts the burden on them to allege specific facts

 that show complete diversity of citizenship and an amount in controversy greater than

 $75,000.

        The undersigned issued a memorandum order (Doc. 5) that ordered the removing

 defendants to allege the states of incorporation and principal places of business of Great

 West and Salem. The order outlined the rules for establishing the citizenship of a

 corporation and stated that the notice of removal must set forth “with specificity” a

 corporate party’s state of incorporation and its principal place of business.

        The removing defendants filed an amended notice of removal (Doc. 6), which

 alleged that Great West “was incorporated in the State of Nebraska and is domiciled in the

 State of Nebraska.” Similarly, the amended notice alleged that Salem “was incorporated

 in the State of North Carolina and is domiciled in the State of North Carolina.” Stating that
Case 5:20-cv-00303-SMH-MLH Document 9 Filed 04/21/20 Page 2 of 2 PageID #: 110



 a corporation is “domiciled in” a state is too vague to be an allegation of its citizenship

 “with specificity.” Baker Pile Driving & Site Work, LLC v. Ragnar Benson Construction,

 LLC, 2018 WL 1403908 (W.D. La. 2018).

         The removing defendants are ordered to again amend their notice of removal by

 May 5, 2020 and attempt to meet their burden to stay in federal court. The amended notice

 of removal should include allegations that “Great West Casualty Company is a corporation

 incorporated in the State of Nebraska with its principal place of business in the state of

 ____________,” and “Salem Carriers, Inc. is a corporation incorporated in the State of

 North Carolina with its principal place of business in in the state of ____________.” A

 corporation’s principal place of business is where its high-level officers direct, control, and

 coordinate the corporation’s activities. This place is sometimes described as the “nerve

 center” of the corporation. Hertz Corp. v. Friend, 130 S.Ct. 1181 (2010).

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 21st day of April,

 2020.




                                          Page 2 of 2
